Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kenneth L. Nelson and Wanda B. Nelson appeal the district court’s orders approving a levy on their property pursuant to 26 U.S.C. § 6334(e)(1)(A) (2006) and denying their motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Nelson, No. 2:12-cv-00218-RAJ-FBS (E.D.Va. June 27, 2012; Nov. 27, 2012). We grant the Appellee’s motions to strike but deny all other pending motions filed in this appeal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.